Lucas County, Nos. L-90-001 and L-90-121. This cause, here on appeal from the Court of Appeals for Lucas County, was considered in the manner prescribed by law. It appears from the records of this court that appellant has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective October 24, 1991.
IT IS FURTHER ORDERED that the appellees recover from the appellant their costs herein expended; and that a mandate be sent to the Court of Appeals for Lucas County to carry this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Appeals for Lucas County for entry.